Case 1:20-cv-01288-ER Document 72-4 Filed 10/09/20 Page 1 of 3




       Exhibit D
                  Case 1:20-cv-01288-ER Document 72-4 Filed 10/09/20 Page 2 of 3




From: Harwood, Chris <charwood@maglaw.com>
Sent: Monday, October 5, 2020 12:03 PM
To: Greg Gutzler <ggutzler@dicellolevitt.com>; Spiro, Edward <ESpiro@maglaw.com>; Adam J. Levitt
<alevitt@dicellolevitt.com>; Justin Hawal <jhawal@dicellolevitt.com>; Lisa Haba <lisahaba@habalaw.com>; Megan
McKenzie <mmckenzie@dicellolevitt.com>; Frank Amanat <FAmanat@dicellolevitt.com>; Tunis, Brent
<btunis@maglaw.com>
Subject: RE: Confirmation that records will be retained by the Nygard entities, and not destroyed

Greg,

Since receiving your below email -- and related email to the Court -- we have submitted two letters to the Court
addressing the documents and data in the Receiver’s possession, custody and control. As set forth in our letters, we
understand that the Canadian Court is overseeing a process (in which you are participating) pursuant to which
preservation issues concerning the documents and data in the Receiver’s possession, custody and control will be
addressed, and that none of those records are in imminent danger of being abandoned or destroyed. We disagree with
the characterizations in your email regarding your prior spoliation motion, but see no reason to engage with you on
those disagreements here. Through our letters to the Court, we believe that we have adequately responded to the
issues raised in your emails, and as per our most recent letter, intend to submit a further letter to the Court following
the October 14 conference before the Canadian Court.

Chris


Christopher B. Harwood
Partner
Morvillo Abramowitz Grand Iason & Anello, P.C.
565 Fifth Avenue
New York, NY 10017
T: (212) 880-9547
M: (973) 309-3086

From: Greg Gutzler <ggutzler@dicellolevitt.com>
Sent: Monday, September 28, 2020 9:20 PM
To: Harwood, Chris <charwood@maglaw.com>; Spiro, Edward <ESpiro@maglaw.com>; Adam J. Levitt
<alevitt@dicellolevitt.com>; Justin Hawal <jhawal@dicellolevitt.com>; Lisa Haba <lisahaba@habalaw.com>; Megan
McKenzie <mmckenzie@dicellolevitt.com>; Frank Amanat <FAmanat@dicellolevitt.com>
Cc: Greg Gutzler <ggutzler@dicellolevitt.com>
Subject: Confirmation that records will be retained by the Nygard entities, and not destroyed

Chris,
   1) Please confirm that counsel for the Nygard entities will preserve the evidence that the receiver has
       indicated it may destroy. In an email to us, counsel for the receiver stated: “The draft proposed Order
                                                            1
                  Case 1:20-cv-01288-ER Document 72-4 Filed 10/09/20 Page 3 of 3

        only seeks authorization to destroy, abandon or otherwise dispose of records of the Nygard entities only in
        the event the Nygard entities do not take back possession and control of them. Our understanding is that
        the Nygard entities do wish to take back control and possession of them, which would then put everyone
        back in the same position they were prior to the Receivership Order, with the Nygard entities continuing
        to have obligations owing to counter-parties in litigation as to retention, disclosure and production of
        relevant records.” Given your obligations to preserve documents, and our earlier spoliation motion that
        showed your client is not observing protocols and safeguards, we need your confirmation immediately.
    2) Similarly, please confirm that all backup tapes will be preserved. In your argument opposing our
        spoliation motion, your client avoided sanctions by you assuring the Court that the receiver had all
        records still in its possession and that the thousands of documents destroyed by Fenske, et al (such as
        withdrawals of tens of millions of dollars from the corporate bank accounts after Nygard was aware the
        FBI was investigating him and the Nygard entities for sex trafficking), were not actually destroyed because
        they were preserved on backup tapes.
    3) Given your argument noted in point 2, please confirm you will be producing backup tapes.
If we don’t receive satisfactory responses to these issues immediately, we will be forced to take action with the
Court.

           Greg G. Gutzler
           DICELLO LEVITT GUTZLER
           444 Madison Avenue
           Fourth Floor
           New York, New York 10022
           646.933.1000
This transmission may contain privileged and confidential information meant
for the intended recipient only. If you have received this email in error, please
notify the sender and permanently delete this email and any attachments.


NOTICE: This communication may contain information that is legally privileged, confidential or exempt from disclosure.
If you are not the intended recipient, please note that any dissemination, distribution, or copying of this communication
is strictly prohibited. Anyone who receives this message in error should notify the sender immediately by telephone or
by return e-mail and delete it from their computer.




                                                            2
